   Case 5:20-cv-03035-SAC Document 12 Filed 07/10/20 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS


RONNIE E. TOWNSEND, II,

                             Plaintiff,

          v.                                       CASE NO. 20-3035-SAC

BRENNA M. LYNCH, et al.,


                             Defendants.


                           ORDER OF DISMISSAL



     This matter is a civil rights action filed under 42 U.S.C. § 1983.

On June 9, 2020, the Court entered an Order to Show Cause (OSC)

directing plaintiff to show cause on or before July 9, 2020, why this

matter should not be dismissed for lack of prosecution. On June 15,

2020, the order mailed to plaintiff was returned as undeliverable.

    Rule 41(b) of the Federal Rules of Civil Procedure “authorizes

a district court, upon a defendant’s motion, to order the dismissal

of an action for failure to prosecute or for failure to comply with
the Federal Rules of Civil Procedure or ‘a court order.’” Young v.

U.S., 316 F. App'x 764, 771 (10th Cir. 2009) (citing Fed. R. Civ.

P. 41(b)). “This rule has been interpreted as permitting district

courts to dismiss actions sua sponte when one of these conditions is

met.” Id. (citing Link v. Wabash R.R. Co., 370 U.S. 626, 630–31

(1962); Olsen v. Mapes, 333 F.3d 1199, 1204 n.3 (10th Cir. 2003)).

“In addition, it is well established in this circuit that a district
court is not obligated to follow any particular procedures when

dismissing an action without prejudice under Rule 41(b).” Young,

316 F. App'x at 771–72 (citations omitted).
   Case 5:20-cv-03035-SAC Document 12 Filed 07/10/20 Page 2 of 2




     Due to plaintiff’s failure to provide the clerk of the court with

a current address and his failure to prosecute this action, the Court

concludes dismissal is appropriate.

     IT IS, THEREFORE, BY THE COURT ORDERED this matter is dismissed

without prejudice for lack of prosecution.

     IT IS FURTHER ORDERED plaintiff’s motion to alter or amend

judgment (Doc. 8) is denied as moot.

     IT IS SO ORDERED.

     DATED:   This 10th day of July, 2020, at Topeka, Kansas.



                                  S/ Sam A. Crow

                                  SAM A. CROW
                                  U.S. Senior District Judge
